           Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
PERRY A. FRANKEL, M.D. AND ADVANCED
CARDIOVASCULAR DIAGNOSTICS, PLLC,
                                                                 CASE NO. 18-cv-06378 (ER) (BCM)

                          PLAINTIFFS

        -AGAINST-

U.S. HEALTHCARE, INC. d/b/a AETNA
U.S. HEALTHCARE, AETNA, INC. AND
AETNA, INC.,

                                    DEFENDANTS
-------------------------------------------------------------X

         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

        Perry A. Frankel, M.D. (“Dr. Frankel”) and Advanced Cardiovascular Diagnostics,

PLLC, (“ACD”) (collectively “Plaintiffs”), submit the following in Opposition to the Motion of

Aetna Life Insurance Company (“Defendant”) dismiss Plaintiffs Amended Complaint with

prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                               THE PARTIES

        Dr. Frankel is a New York State licensed physician and is Board Certified in Internal

Medicine and Board Eligible in Cardiology, with medical staff privileges at North Shore

University Hospital in Manhasset, New York; St. Francis Hospital in Port Washington, New

York; and Lenox Hill Hospital in New York, New York. Dr. Frankel is a resident of the State of

New York. Dr. Frankel’s medical practice, Advanced Cardiovascular Diagnostics (“ACD”), is a

New York Corporation, that provides state-of-the-art cardiovascular testing and cardiovascular

disease prevention services in both a traditional office setting in Lake Success, New York;

Bronx, New York; Brooklyn, New York, as well as in two (2) fully-equipped mobile medical

offices (“Mobile Clinics”). The Mobile Clinics are used to bring lifesaving medical services out
          Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 2 of 14



into the community, at locations which are more convenient for certain patients, and patient

groups, to receive needed care. Additionally, the Mobile Clinics allow Members to receive

preventative care that improves Members overall health and reduces the need for Members to

incur for future costly medical procedures related to strokes, heart attacks, and other serious

medical conditions.

       On or about April 22, 1998, Dr. Frankel executed a Specialist Physician Agreement

Execution Sheet and provider agreement (the “Contract”) with Aetna. (Annexed hereto as

Exhibit “A” is a copy of the Contract). For over twenty (20) years, Dr. Frankel has provided

healthcare services to Aetna Members, pursuant the Contact. In April 2017, Aetna abruptly

stopped paying claims to the Plaintiffs for services provided to Aetna members, despite Aetna’s

contractual and legal obligation to timely pay such claims. Plaintiffs now have unpaid claims

owed by Defendant in excess of $900,000.00.

       Thereafter, on September 25, 2017, Defendant issued a retaliatory Non-Renewal Notice

indicating that Defendant would not renew Plaintiff’s Aetna contract, including non-renewal of

Plaintiff’s participation in the Medicare networks; wherein, Defendant explained that it was

“rationalizing its networks”. On July 31, 2018, Aetna terminated the Contract. Plaintiff believes

that Aetna terminated the Contract in whole or in part based upon (1) Defendant’s retaliation

against Plaintiff for Plaintiffs’ patient advocacy; (2) business policies and plans of Aetna that

seek to reduce the access of Aetna members to healthcare, which has a significant discriminatory

impact on minority Aetna Members; and (3) Aetna’s actions were done in furtherance of a

strategy by Aetna to reduce competition and control healthcare prices in anticipation of the

merger between Aetna and CVS.




                                                  2
           Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 3 of 14



             FACTUAL DEVELOPMENTS RELATING TO THE INSTANT ACTION
                 FOLLOWING THE FILING OF THE COMPLAINT

        Plaintiff’s respectfully request the Court take judicial notice of the factual developments

that arose after the filing of the Complaint as they relate to and impact Defendant’s decision to

terminate the Contract that forms the basis of Plaintiffs’ claims. For purposes of a motion to

dismiss, this Court can take judicial notice of related Court orders in other proceedings. Global

Network Communications v. City of New York. 458 F.3d 150, 157 (2d Cir. 2006).

        Several significant events have transpired since the commencement of this action, which

further illustrate certain concerns and arguments set forth by the Plaintiffs in this action. First,

Defendant is in the process of a merger with CVS Pharmacies1. The Aetna-CVS merger (the

“Merger”) is significant in that the Merger has resulted in documentation and reports that support

Plaintiffs’ causes of action against the Defendants, in particular Plaintiffs assertions regarding

Defendants’ failure to properly review and pay insurance claims as well as Plaintiffs’ assertions

that Defendants improperly terminated the contract.

        For instance, examination of the Merger by the California Department of Insurance, (the

“CDOI”) resulted in a determination by the CDOI that Defendant has a “persisting trend of

likely violations relating to Aetna’s claims handling procedures and practices” and which

further found “numerous alleged violations, including improper representation of pertinent

facts and policy provisions to claimants, incorrect denials, unsatisfactory settlements, failure

to inform the insured of the right to independent medical review, and failure to conduct fair

investigation of claims. The exam also found violations related to claims handling, including




1
 Completion of the Aetna-CVS merger has been temporarily stayed by the Hon. Richard J. Leon, USDJ. See Dept.
of Justice v. CVS Health Corp. and Aetna, Inc., 18-cv-02340-RJL, Docket # 27 (D.D.C. December 4, 2018).
(Annexed hereto as Exhibit “B” is a copy of said. copy of said Order).

                                                      3
           Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 4 of 14



but not limited to failure to conduct a thorough investigation, and failure to provide clear

reasons for denial of claims.” 2

        Furthermore, a congressional hearing on the Merger resulted in sworn testimony that the

Merger provides incentive for Aetna to “…. now find it to its advantage to steer as many Aetna

policyholders as it can into using CVS to fill their prescriptions. Or to steer them into using

CVS Minute Clinics for more of their medical needs, and away from their own primary care

physicians – even though the primary care physicians have established relationships with the

policyholders and can provide better continuity of care.”3 Similar statements were made in a

letter from the American Medical Association (the “AMA”) to the Antitrust Division of the

United States Department of Justice, the AMA Letter provides in part “there are customer

foreclosure effects in the specialty pharmacy market where severely ill Aetna patients are likely

to be steered to CVS’s specialty pharmacy rather than to pharmacies located in hospitals or

physician practices staffed by the patients’ treating specialist whose clinical supervision and

judgments are needed.”4




2
  See, Letter of California Insurance Commissioner Dave Jones to Attorney General Jeff Sessions dated August 1,
2018, containing detailed findings of fact and law regarding the results of the CDOI evaluation of the Effect of the
Aetna-CVS merger on competition in the California health insurance market and on California consumers, p. 13-14;
http://www.insurance.ca.gov/0400-news/0100-press-releases/2018/upload/nr085LtrJonestoUSAGSessionsreCVS-
AetnaMerger.pdf (Annexed hereto as Exhibit “C” is a copy of said letter).
3
  United States. Cong. House. Subcommittee on Regulatory Reform, Commercial and Antitrust Law House
Committee on the Judiciary. Competition in the Pharmaceutical Supply Chain: The Proposed Merger of CVS Health
and Aetna. Feb. 27, 2018 (statement of George Slover, Consumers Union) (the “Slover Statement”). (“…. what are
loosely described as efficiencies are revealed, on closer inspection, to involve reducing competition, in ways that
harm consumer choice and harm quality. For example, CVS-Aetna might decide to tell Aetna policyholders that
their coverage only applies if they go to a CVS Minute Clinic, not to a perhaps better, and equally or more
affordable, and more conveniently located, walk-in clinic run by someone else. Or to tell them that they get full
coverage only for the Minute Clinic, because it’s “in-network,” with in-network now meaning it has to be in- house.
Or to tell independent clinics who want to be in the CVS network that they must kick back profits, or must cut
corners on quality of service, in order to meet new “guidelines.”) (Annexed hereto as Exhibit “D” is a copy of the
Slover Statement).
4
  See, Letter of James L. Madara, M.D. of the American Medical Association (the “AMA”) dated August 7, 2018,
(the “Madara Letter”) regarding concerns of the AMA regarding the proposed merger of Aetna and CVS. (Annexed
hereto as Exhibit “E” is a copy of the Madara Letter, enclosures excluded).

                                                         4
           Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 5 of 14



                                            INTRODUCTION

        Plaintiffs seek recovery from the Defendant based on Defendant’s breach of the Contract

that resulted in Defendant’s failure to pay Plaintiff for claims in excess of $900,000.00, damages

incurred by Plaintiffs as a result of certain violations of law by Aetna. Defendant’s main

argument is that Plaintiffs’ causes of action are preempted by ERISA and that Plaintiffs’

Complaint must be dismissed.

        Notwithstanding Defendants arguments, the causes of action set forth in the Complaint

arise out of Defendant’s breach of the Contract and breaches of employee benefit plans that are

independent and distinct claims that fail outside the scope of ERISA. Additionally, Defendant

conspicuously and openly admits in its Motion to Dismiss that not all unpaid claims are related

to services provided to Aetna Members insured under an employee health insurance plan;

therefore, even assuming Defendant’s arguments are true, it is clear, that at least some of the

unpaid claims are not governed by Aetna5.

        Since the filing of this action there have been certain developments arising outside of this

action, that demonstrate the likelihood that Defendants sudden refusal to pay claims and

Defendants sudden termination of the Contract without explanation, are part of a general

business practice of Aetna to reduce patient access to healthcare, reduce marketplace

competition, to control prices, and to take retaliatory actions against providers who advocate for

both their own rights and those of their Aetna member patients.

        In fact, Aetna is in the process of completing a merger with CVS, as part of the

anticipated merger, Aetna is seeking to greatly reduce or eliminate in network providers,


5
 See, paragraph 5 of Affidavit of John Privett in Support of Defendants’ Motion to Dismiss (“Attached as Ex. 4 to
Defendants’ Motion to Dismiss) Defendants’ Affidavit states in part “I have confirmed that many of the claims for
which Plaintiffs’ contend they were not paid concern individuals whose health insurance is provided pursuant
to non-governmental, self-funded employee benefit plans, administered by Aetna.”

                                                       5
          Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 6 of 14



including Dr. Frankel, with the goal of requiring Aetna Members to seek treatment and care from

CVS clinics. By greatly reducing or eliminating competition from medical providers, and

essentially forcing Aetna members to seek care from CVS clinics, Aetna-CVS can control prices,

set restrictions on services and medications provided to Aetna members, and can essentially

dictate the medical practice by any remaining in network Aetna providers.

       Defendant’s Motion to Dismiss should be denied as pre-mature and Plaintiffs should be

afforded the opportunity to proceed with discovery which will enable Plaintiffs to demonstrate

that Defendant’s refusal to pay claims and Defendant’s efforts to shrink provider networks, were

part of a larger plan by the Defendants to reduce competition and control prices. Such actions

and efforts by the Defendant are improper and support Plaintiffs’ claims for the following (1)

breach of contract; (2) breach of implied covenant of good faith and fair dealing; (3) violation of

New York Unfair Trade Practices Act; (4) unjust enrichment; (5) violation of New York Public

Health Law § 4406-(d)(2)(a) and 4406-(d)(2)(d); and (6) violation of New York Insurance Law §

4803(b)(1). Furthermore, Plaintiffs request leave to amend the Complaint for purposes of adding

a cause of action against the Defendants for violation of Section 4 of the Clayton Act (15 U.S.C.

§ 15) pursuant to Federal Rule of Civil Procedure 15(a)(2) so that Plaintiffs may incorporate a

cause of action under Section 4 of the Clayton Act (15 U.S.C. § 15). Federal Rule of Civil

Procedure 15(a)(2) states that “[A] party may amend its pleading only with the opposing party’s

written consent or the court's leave. The court should freely give leave when justice so requires.”

Rule 15(a)(2).

                                      LEGAL STANDARD

       “[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all of the

factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct.



                                                 6
           Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 7 of 14



2197, 167 L. Ed. 2d 1081 (2007) (per curiam); See also Nielsen v. Rabin, 746 F .3d 58, 62 (2d

Cir. 2014) (“In addressing the sufficiency of a complaint we accept as true all factual allegations

. . .” (internal quotation marks omitted)); Aegis Ins. Servs. Inc. v. 7 World Trade Co., 737 F .3d

166, 176 (2d Cir. 2013) (“In reviewing a dismissal pursuant to Rule 12(b)(6), we . . . accept all

factual allegations in the complaint as true . . .” (alterations and internal quotation marks [*12]

omitted)). Further, “[f]or the purpose of resolving [a] motion to dismiss, the Court . . . draw[s]

all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992 F. Supp.

2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int.' l PLC, 699 F .3d 141, 145 (2d

Cir. 2012)).

         To survive a motion to dismiss under FRCP 12(b)(6), a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Id., 550 U.S. at 555-56; Freedom Holdings, Inc. v. Spitzer, 363 F.3d 149, 151 (2d Cir. 2004).

    I.       DEFENDANTS CONTENTION THAT COUNTS I-VIII ARE PREEMPTED
             BY ERISA ARE WITHOUT MERIT

    Defendant claims that Claims I-VIII of Plaintiffs’ Amended Complaint are preempted by

ERISA and must therefore be dismissed pursuant to Fed. R. Civ. P. 12(b)(6)6. Defendant’s

motion to dismiss Plaintiffs’ Amended Complaint is pre-mature and does not justify dismissal.

Defendant’s argument that dismissal under 12(b)(6) is appropriate is facially deficient, as

Defendant failed to demonstrate that all, or even any, unpaid claims are governed by ERISA, and



6
 Counts I-VIII are as follows: (1) Breach of Implied Covenant of Good Faith and Fair Dealing; (2) Violation of the
New York Unfair Trade Practices Act (“NY GBL 349”); (3) Breach of Contract; (4) Violation of the Patient
Protection and Affordable Care Act, 42 U.S.C. § 80001, et seq.; (5) Promissory Estoppel; (6) Unjust Enrichment; (7)
Tortious Interference with a Contract; and (8) Violation of New York Insurance Law § 3224-a.

                                                        7
          Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 8 of 14



in fact Defendant admits in its Motion to Dismiss that not all unpaid claims are governed by

ERISA. See, paragraph 5 of Affidavit of John Privett, attached as Defendant’s Ex. 4 “I have

confirmed that many of the claims for which Plaintiffs’ contend they were not paid concern

individuals whose health insurance is provided pursuant to non-governmental, self-funded

employee benefit plans, administered by Aetna.” “When ruling on a motion to dismiss pursuant

to Rule 12(b)(6), the Court must accept all factual allegations in the complaint as true and draw

all reasonable inferences in the plaintiff's favor.” Phx. Ancient Art, S.A. v. J. Paul Getty Tr., 2018

U.S. Dist. LEXIS 53270, at *14-15 (S.D.N.Y. Mar. 29, 2018) (Ramos, J.)

       Additionally, in making a determination as to whether to grant a motion to dismiss the

Court must only determine whether Plaintiffs stated a claim for relief that is plausible on its face

and is obligated to draw all reasonable inferences in Plaintiffs' favor. See, Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). A motion to dismiss must be denied

where more factual development is required in order to determine a claim. See, Lowell v. Lyft,

Inc., 2018 U.S. Dist. LEXIS 202495 *26 (S.D.N.Y., Nov. 29, 2018). Therefore, even if the

Court were to accept the statement in Defendant’s Motion to Dismiss as true, Defendant’s

argument fails because Defendant’s state that many of the claims upon which Plaintiffs bring

this action allegedly arise from employee insurance plans, necessarily means that by

Defendants’ own admission some of the claims at issue do not arise under self-funded employee

health benefits plans governed by ERISA and thus would not be pre-empted. [Emphasis added].

       Furthermore, Defendant’s breach of contract and other violations of law are based upon

an overall business plan and practice of Aetna and are not specific to individual review of the

claims submitted by the Plaintiffs that remain unpaid. To the extent Defendant’s blanket claim

denials are part of its general business practice, such practices violate the Contract, independent



                                                  8
           Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 9 of 14



of any obligations Defendant might have under employee insurance plans. Consequently,

Plaintiff should be permitted to with discovery as discovery will result in the disclosure as to

what extent, if any, Plaintiffs’ claims are pre-empted by ERISA. Accordingly, Defendant’s

request for Dismissal is pre-mature.

   II.       IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

         New York State law recognizes an implied covenant of good faith and fair dealing in

every contract.” Mbody Minimally Invasive Surgery, P.C. v. Empire Health Choice, 2014 U.S.

Dist. LEXIS * 15 citing Cross & Cross Properties Ltd. v. Everett Allied Co., 886 F.2d 497, 501-

02 (2d Cir. 1989). “The covenant embraces a pledge that neither party shall do anything which

will have the effect of destroying or injuring the right of the other party to receive the fruits of

the contract.” Id. quoting County of Orange v. Travelers Indem. Co., No. 13-cv-06790, 2014

U.S. Dist. LEXIS 66451, 2014 WL 1998240 (S.D.N.Y. May 14, 2014). Here the basis of

Plaintiffs’ cause of action for breach of good faith and fair dealing is distinct from the basis of

Plaintiffs’ other breach of contract claims and therefore is sufficient to withstand a request for

dismissal.

         Under the circumstances surrounding this case, Plaintiffs allege not only that Defendant

breached the Contract by failing to pay claims but also because Defendant’s actions were

retaliatory and were done with the improper purposes of reducing competition, controlling

medical decisions, controlling pricing, and restricting access to healthcare. Therefore,

Defendant’s argument that Plaintiffs’ cause of action for implied covenant of good faith and fair

dealing is without merit and should be denied.




                                                   9
            Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 10 of 14



    III.      PLAINTIFFS CLAIMS UNDER NY GBL 349, PROMISSORY ESTOPPEL
              AND UNJUST ENRICHMENT HAVE BEEN PROPERLY PLED

           Similar to Plaintiffs’ claim for breach of implied covenant of good faith and fair dealing,

Plaintiffs’ claims under NY GBL 349, promissory estoppel, and unjust enrichment are not

preempted by ERISA. See, McCulloch Orthopaedic Surgical Servs., PLLC v. Aetna, Inc., 857 F.

3d 141, 149-150 (2nd Cir. 2017) (“state-law claim not preempted because "the terms of plaintiffs'

ERISA plans are irrelevant to their claims.”) citing Franciscan Skemp Healthcare, Inc. v. Cent.

States Joint Bd. Health & Welfare Trust Fund, 538 F. 3d. 594, 598 (7th Cir. 2008) (“alleged

misrepresentations made . . . in response to [provider's] inquiry" was not an action "to recover

benefits due to [a patient] under the terms of his plan, to enforce [a patient's] rights under the

terms of the plan, or to clarify [a patient's] rights to future benefits under the terms of the plan.”)

Even if the Court were to determine that ERISA applies, such a finding would not foreclose

Plaintiffs’ cause of action for promissory estoppel and unjust enrichment. “In the ERISA context,

promissory estoppel may be used to redress injury that arises from the denial of ERISA benefits

[and] [i]n such cases, 'state law does not control. A plaintiff must satisfy four elements to

succeed on a promissory-estoppel claim: (1) a promise, (2) reliance on the promise, (3) injury

caused by the reliance, and (4) an injustice if the promise is not enforced.” Long Island

Neuroscience Specialists v. Fringe Benefit Funds, 2014 U.S. Dist. LEXIS at * 16 quoting

Weinreb v. Hospital for Joint Diseases Orthopaedic Inst., 404 F.3d 167, 172 (2d Cir. 2005).

           Plaintiffs’ Complaint satisfies each of the four elements of promissory estoppel as well as

the requirement of extraordinary circumstances (1) Defendant promised to pay the Plaintiffs

agreed upon amounts for services provided by Plaintiffs to Aetna Members, and in fact based

upon this promise, Dr. Frankel provided services to Aetna Members for over twenty (20) years.




                                                    10
         Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 11 of 14



       Likewise, the Contract between the parties was consistently renewed over the twenty (20)

plus year period based upon the promise and understanding that the Contract would not be

terminated without explanation or cause; (2) Plaintiffs provided healthcare services to Aetna

Members and expended substantial funds in terms of staffing and equipment in reliance on

Defendants’ promise to pay for services provided and in reliance on Defendant’s promise that the

Contract would not be terminated without explanation or cause; (3) Plaintiffs have suffered

damages by way of significant overdue and unpaid bills owed by the Defendants for services

provided to Aetna Members in reliance on Defendants’ promise to pay.

       Likewise, Defendant’s termination of its Contract with Dr. Frankel without explanation

or cause has damaged the Plaintiffs by way of reputation, uncertainty with regard to future

business, the loss of patients, and the loss of significant contract opportunities with employers

using Aetna plans; and (4) an injustice will occur unless remedied by the Court, as the Defendant

has payments for health care plans from customers who paid to be covered under Aetna plans,

Plaintiffs provided over $900,000.00 worth of services to those Aetna customers without

receiving payment from Aetna.

       Furthermore, extraordinary circumstances exist here because, (1) if allowed to stand,

Defendant’s actions would result in other providers fearing retaliation for patient advocacy; (2)

Defendant’s actions will have effectively punished Dr. Frankel for his patient advocacy; (3)

Plaintiffs intend to demonstrate through discovery and at trial that Defendant’s actions are part a

larger strategy by the Defendant’s to restrict patient access to medical care; and (4) Defendant’s

actions have resulted in, and will continue to result in, harm to Aetna patients and to a

disproportionate degree Aetna Members of minority populations.




                                                 11
           Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 12 of 14



          Accordingly, the Complaint satisfies each of the four elements of promissory estoppel;

therefore, Defendant’s argument that Plaintiff’s cause of action for promissory estoppel must be

denied.

   IV.       BREACH OF CONTRACT CLAIM

          Plaintiffs cause of action for breach of contract arises from breach of the Provider

Contract, and from Defendants failure to pay claims. Defendant sudden blanket denial of claims

for services provided to Aetna members without any explanation and Defendant’s termination of

the Provider Contract, were done as part of Defendant’s overall business strategy of (A) reducing

Aetna member patient access to healthcare providers; (2) to greatly reduce or eliminate in

network providers, including Dr. Frankel and ACD; (3) to reduce competition and control

pricing; and (4) as an attempt to dictate the medical practices of the Plaintiffs and other in

network providers by way of intimidation and retaliation. Defendants actions constitute a breach

of the Provider Contract independent of any breach by the Defendants of Defendants obligations

as payor, insurer, and/or administrator of certain Aetna member employee insurance plans.

Furthermore, Defendant has acknowledged that at least some of the unpaid claims were for

claims provided to Aetna Members who were not participants in an employee insurance plan; as

such Defendant cannot argue that all of Plaintiffs claims for non-payment are pre-empted by

ERISA.

          To the extent the Court determines that ERISA governs the claims upon which Plaintiffs’

causes of action are based; Plaintiffs’ Amended Complaint sufficient alleges causes of action

against the Defendant upon which relief may be granted. As acknowledged by Defendant in

their removal motion, Aetna members have provided Dr. Frankel with assignment of benefits

and therefore is entitled to bring claims as a beneficiary under the plan. “[I]t is well-established


                                                   12
         Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 13 of 14



in this Circuit that 'the assignees of beneficiaries to an ERISA-governed insurance plan have

standing to sue under ERISA.” Mbody Minimally Invasive Surgery, P.C. v. Empire Health

Choice, 2014 U.S. Dist. LEXIS 114012, 2014 WL 4058321 (S.D.N.Y. Aug. 15, 2014).

        “Under ERISA, courts review a denial of benefits de novo “unless the benefit plan gives

the administrator or fiduciary discretionary authority to determine eligibility for benefits or to

construe the terms of the plan.” Aitken v. Aetna Life Ins. Co., 2018 U.S. Dist. LEXIS 164008 at *

29 (S.D.N.Y. Sept. 25, 2018) quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115,

109 S. Ct. 948, 103 L. Ed. 2d 80 (1989). Here however, Aetna issued blanket denial of claims

without properly reviewing the claims and without taking into consideration the supporting

documentation and information. Aetna’s blanket denial of claims was issued without regard to

the terms or review process of the individual plans and without complying with any set claims

determination process. Aetna had an obligation to pay or approve for payment the claims

submitted by Plaintiffs for services provided to Aetna members. For the reasons set forth above,

Defendant’s Motion to Dismiss is premature and Plaintiffs should be permitted to proceed with

discovery.

   V.        TORTIOUS INTERFERENCE WITH A CONTRACT

        Aetna was not originally a competitor of the Plaintiffs, however, once Aetna explored the

possibility of a merger with CVS or other similar companies, Aetna essentially became a

competitor of the Plaintiffs. With the pending proposed merger of Aetna and CVS, provides

motive for Aetna to refuse to pay claims to Dr. Frankel and other providers, as a means of

putting Aetna providers out of business or at least using the threat of retaliation for the purpose

of trying to dictate the medical decisions of Aetna providers. It appears clear, that Aetna’s goal in

interfering with the terms of the Contract and improperly terminating the Contract, was to restrict


                                                 13
          Case 1:18-cv-06378-ER Document 32 Filed 12/05/18 Page 14 of 14



access to providers with the goal of ultimately having Aetna members seen at CVS minute

clinics, instead of by independent healthcare providers. The result is that after merger Aetna-

CVS would be one company serving as both the insurer and the healthcare provider7.

                                              CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss should be denied as

premature and the parties should proceed with discovery.

Dated: White Plains, New York
       December 5, 2018

                                                            Respectfully submitted,


                                                      By: _______________________
                                                          Todd S. Cushner, Esq.
                                                          Cushner & Associates, P.C.
                                                          Attorneys for Plaintiff
                                                          399 Knollwood Road, Suite 205
                                                          White Plains, New York 10603
                                                          (914) 600-5502 / (914) 600-5544
                                                          todd@cushnerlegal.com




7
 A business practice known as disintermediation. See Steward Health Care Sys, LLC v. Blue Cross & Blue Shield of
R.I., 311 F. Supp. 3d 468, 510 (Dist. R.I. 2018)

                                                      14
